                                                                          SO ORDERED.


                                                                          Dated: August 19, 2020



 1

 2
                                                                          Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                          _________________________________
 3

 4

 5

 6
                          IN THE UNITED STATES BANKRUPTCY COURT
 7

 8                                 FOR THE DISTRICT OF ARIZONA

 9    IN RE:                                                  Chapter 7

10    JAMIL IBRAHIM KARIM                                     Case No.: 2:18-bk-04506-EPB
11

12                                                            ORDER APPROVING FINAL
                           Debtor.                            APPLICATION FOR ALLOWANCE
13                                                            OF COMPENSATION AND
                                                              REIMBURSEMENT OF EXPENSES
14
                                                              FOR ACCOUNTANT FOR TRUSTEE
15

16
            Upon the Final Application for Allowance of Compensation and Reimbursement of
17

18   Expenses for Accountant for Trustee filed by Henry & Horne, LLP, and good cause appearing,

19          IT IS HEREBY ORDERED approving Henry & Horne, LLP’s Application for
20   compensation in the amount of $2,550.20 and expenses in the amount of $173.80, for a total of
21
     $2,724.00.
22
                                                                                 =========
            IT IS FURTHER ORDERED authorizing the Trustee, Anthony H. Mason, to immediately
23
     pay to Henry & Horne, LLP the approved fees and expenses, provided sufficient funds exist on
24

25   hand to pay all creditors of equal or higher priority.

26          DATED AND SIGNED ABOVE.




                                                  -1-
     Case 2:18-bk-04506-EPB          Doc 260 Filed 08/19/20 Entered 08/19/20 14:28:51                 Desc
                                      Main Document Page 1 of 1
